Citation Nr: 0712505	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a postoperative residual of lateral meniscectomy of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in St. 
Petersburg, Florida which in part denied an increased rating 
for postoperative residual of lateral meniscectomy of the 
left knee, evaluated as 10 percent disabling.  

In a May 2003 decision, the RO increased the evaluation for 
the left knee disability to 20 percent, effective May 1, 
2000.


FINDING OF FACT

Postoperative residuals of lateral meniscectomy of the left 
knee are manifested by range of motion from 0 to 90 degrees 
with an additional loss of 15 degrees due to pain, but not by 
subluxation or instability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent on the basis of 
limitation of extension, and 10 percent on the basis of 
limitation of flexion, for postoperative residuals of lateral 
meniscectomy of the left knee have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2005, the AOJ informed the veteran of 
the medical and other evidence needed to substantiate his 
claims for service connection and increased ratings, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
also informed the veteran that he was to provide VA 
information describing additional information or the 
information itself.  This notice served to tell him to submit 
relevant records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  However, the veteran did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim for an 
increased rating is being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the April 2005 letter, 
because it was provided after the initial evaluation of March 
2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in June 
2000, January 2001 and May 2005.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran underwent an arthroscopy and lateral meniscectomy 
in February 2000.

In June 2000, the veteran underwent a VA examination.  The 
examiner noted that the veteran had undergone a total of four 
surgical procedures performed on his left knee.  The veteran 
reported pain in his knee and he used a cane for stability.  
He had swelling of the left knee and left quadriceps atrophy.  
His range of motion was 130 degrees of flexion, 0 degrees 
extension right and left.  The range of motion in the left 
knee was swollen with pain.  He did not get an increase in 
his limitation of motion but he did have more pain in 
carrying out the motion.  The diagnosis was degenerative 
arthritis of the knee, chronic capsulitis and synovitis.

In September 2001, the veteran presented to a VA Medical 
Center (VAMC) for treatment of osteoarthritis of his right 
and left knees.  The physician noted that the veteran's left 
knee was tender on the anterior aspect, but that he had no 
erythema or effusion.  There was also crepitus and mild pain 
on movement.

In November 2001, the veteran underwent a VA orthopedic 
examination.  The examiner noted that the veteran's main 
problem was that he had aching and pain in his left knee as 
well as decreased range of motion.  While the veteran had 
poor squatting ability, there was no instability or fluid.  
The veteran had palpable exostoses of arthritis origin in the 
joint of the left knee on the joint line medial and 
laterally.  There was some subpatellar crepitus with some 
pain on a medial articular surface.  The range of motion was 
110 degrees flexion and 0 degrees extension, bilaterally.  
The examiner stated that the veteran had some weakened 
movement of the knee as well as fatiguing of the knee.  The 
veteran had pain in his knee on standing and bending.  All of 
this contributed to his decreased range of motion.

In June 2003, the veteran presented to the VAMC complaints of 
daily knee pain.  It was noted that the veteran had post 
traumatic osteoarthritis of the left knee, a history of an 
anterior cruciate ligament tear with meniscectomy in 1968 and 
arthroscopic surgery in February 2000.

In May 2005, the veteran underwent a VA examination of his 
left knee.  The veteran reported that he received three 
injections of "medication" to his knee in 2003.  He also 
stated that he has missed work around two days per month as a 
result of his knee pain.  The veteran was employed as a mail 
clerk part-time.  The veteran was able to do the activities 
of daily living.  He used a cane to help with ambulation.  He 
experienced flare-ups of pain when the weather changed and 
these flare ups could last several days with limitation of 
function, motion and his daily activities.  An MRI showed 
tricompartmental degeneration of the knee.

On physical examination, there was swelling of the left knee 
with palpable exostotic arhtiritc spurs along the joint line 
of the knee.  There was subpatellar crepitus with pain in the 
left knee.  There was no instability.  The veteran had a 
range of motion of 90 degrees flexion and 0 degrees extension 
carried out with pain.  Repeated motion caused an increase in 
pain and decreased his range of motion by 15 degrees.  It did 
not cause fatigability, weakness, lack of endurance or 
incoordination.  The diagnosis was moderately-severe 
degenerative arthritis of the left knee.

Analysis

The veteran's left knee disability was originally evaluated 
as 10 percent disabling under Diagnostic Code 5299-5259.  
Diagnostic Code 5259 provides a maximum evaluation of 10 
percent for symptomatic removal of semilunar cartilage.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

In the March 2003 rating decision, the RO stated that the 
veteran's disability was most analogous to Diagnostic Code 
5258.  Diagnostic Code 5258 provides a maximum 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258. 

Because the veteran is in receipt of the maximum rating under 
5259 or 5258 they do not provide a basis for higher ratings.  
However, the Board can consider evaluating the disability 
under other diagnostic codes.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of Diagnostic Code should be upheld 
if supported by explanation and evidence).

The evidence demonstrates no ankylosis, recurrent subluxation 
or lateral instability, dislocated semilunar cartilage with 
frequent episodes of "locking" pain and effusion into the 
joint, or malunion or nonunion of the tibia and fibula.  
Thus, a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain or flare ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006)).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004). 

The normal range of knee motion is from 0 to 140 degrees.  
38 C.F.R. § 4.70, Plate II (2006).

The most recent, and hence the most probative, examination 
showed that the veteran had nominal extension to 0 degrees, 
but an additional 15 degrees of limitation due to pain.  Such 
limitation of motion warrants a 20 percent evaluation under 
Diagnostic Code 5261.  38 C.F.R. §§ 4.45, 4.40.

The veteran has noncompensable limitation of flexion even 
with consideration of the additional limitation of motion due 
to pain.  Such limitation of motion warrants a separate 10 
percent rating.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 
5003.

In terms of functional impairment, the May 2005 VA examiner 
specifically found that the range of motion was not 
additionally limited by fatigability, weakness, lack of 
endurance or incoordination following repetitive use.  Flare 
ups have not been reported.  Thus, higher ratings on the 
basis of the DeLuca factors is not warranted.  38 C.F.R. §§ 
4.40, 4.45. 

The record does not reflect that the veteran's left knee 
disability has required frequent periods of hospitalization 
during the appeal period.  While the veteran reports missing 
on average 2 days a month of work, his schedular evaluations 
are intended to compensate him for his loss of employment 
capacity.  He has not reported exceptional interference with 
employment beyond that contemplated by the rating schedule.  
Marked interference with employment has not been shown.  
Therefore, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating in excess of 20 percent for the left knee 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 4.7, 4.10, 4.21 (2005). 


ORDER


Entitlement to an increased rating for postoperative residual 
of lateral meniscectomy of the left knee, namely a 20 percent 
rating for limitation of extension and 10 percent rating for 
limitation of flexion, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


